Citation Nr: 1131430	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The case is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  The Veteran was notified of that decision and did not file an appeal.  

2.  Evidence associated with the claims file since the final March 2006 rating decision was not of record at the time of the October 1976 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disorder.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  Further, although the RO declined to reopen the Veteran's claim, the Board's action to reopen the claim for a psychiatric disorder constitutes a full grant of the issue sought on appeal.  Therefore, he is not prejudiced by the Board's action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

An unappealed rating decision in March 2006 denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) on the basis that the medical evidence of record did not show that the Veteran had PTSD or a stressor as a cause of the disorder.  The relevant evidence of record at the time of the March 2006  rating decision consisted primarily of the Veteran's service treatment records and VA treatment records dated through December 2005.  

The Veteran did not file a notice of disagreement after the March 2006 rating decision.  Therefore, the March 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

In April 2007, a claim to reopen the issue of entitlement to service connection for PTSD was received.  Evidence of record received since the March 2006 rating decision includes primarily VA treatment records dated through May 2011.  The Veteran has also provided some information regarding alleged military personal trauma that was not previously of record.  All of the evidence received since the March 2006 rating decision is "new" in that it was not of record at the time of the March 2006 decision.  In addition, the new evidence includes diagnoses of several psychiatric disorders, including PTSD.  Accordingly, the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the evidence fulfilling this element has now been added to the claims file, the case must be reopened.  See Molloy v. Brown, 9 Vet. App. 513 (1996) (stating that where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).  


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened; to this extent the appeal is allowed.  


REMAND

Initially, the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder.  Previously, the Veteran and the RO referred to his claimed psychiatric disorder as PTSD.  However, VA medical treatment records reflect that several diagnoses have been assigned for the Veteran's psychiatric symptoms, including polysubstance dependence, alcohol abuse, anxiety disorder, and major depressive disorder, as well as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Further, VA examiners in June 2009 and June 2010 indicated that the Veteran's diagnosed PTSD was due to military sexual trauma.  However, the record is unclear whether the examiners based their diagnosis on a factual finding that the Veteran's claimed military sexual trauma was verified as part of the PTSD diagnosis or whether they based the diagnosis simply on his own reported history.  Therefore, a psychiatric examination is needed to evaluate the Veteran's psychiatric manifestations during service and since his separation from service to determine whether a stressor for the diagnosis of PTSD is verified (see 38 C.F.R. § 3.104(f)) or whether any current psychiatric disorder is related to the psychiatric manifestations noted in service.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a psychiatric disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, in particular from the VA facility in Poplar Bluff, Missouri.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Although the Veteran has been notified of the importance of providing detailed information regarding the personal trauma incident(s) resulting in the claimed PTSD on several occasions, the RO must again notify him of the needed information and must furnish him with another copy of VA Form 21-0781a for that purpose.  

3.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical and other records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a psychiatric disorder.  If a psychiatric disorder is diagnosed, the examiner must state whether the disorder is related to manifestations noted during service.  In addition, if PTSD is diagnosed, the examiner must state whether the evidence of record, including evidence of disciplinary problems during service, as well as evidence from sources other than the Veteran's service records, corroborates his account of the alleged stressor incident, and must state whether the stressor, if verified, caused the PTSD.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claim for service connection for a psychiatric disorder must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


